DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 12/28/2020 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-6 and 9-22 have been considered and examined.  Claim(s) 7 and 8 has/have been canceled.  

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) 1 is allowable because limitations the illumination device, wherein the first means for polarisation rotation is designed as a Fresnel parallelepiped, wherein one end face of the parallelepiped is mirrored are not disclosed. 
The closest prior art are Shikano (EP 1351015A2)(IDS) and Farcy (USPN 4,069,458). While Shikano discloses a first means for polarization (Fig. 6; 6 ½ wavelength retardation plate) and Farcy discloses a Fresnel parallelepiped (col. 2 lines 40-48; col. 3 lines 17-22). Neither Shikano nor Farcy disclose or suggest in summary the first means for polarisation rotation is designed as a Fresnel parallelepiped, wherein one end face of the parallelepiped is mirrored.
Claim(s) 16 is allowable because limitations the illumination device, wherein the first means for polarization rotation is designed as two Fresnel parallelepipeds, wherein the two parallelepipeds are arranged directly behind one another are not disclosed. 
The closest prior art are Shikano (EP 1351015A2)(IDS) and Farcy (USPN 4,069,458). While Shikano discloses the first means for polarization (Fig. 6; 6) and Farcy discloses two Fresnel parallelepipeds (col. 2 lines 40-48; col. 3 lines 17-22). Neither Fisher nor Farcy disclose or suggest in summary discloses two Fresnel parallelepipeds arranged directly behind one another.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875